                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


AMANDA WINSTEAD                            )
              Plaintiff,                   )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 5:19-CV-210-FL
ANDREW SAUL, Commissioner of               )
Social Security,                           )
                 Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation and plaintiff’s motion for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 15, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,000.00.

This Judgment Filed and Entered on May 15, 2020, and Copies To:
Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing
Cassia W. Parson / Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)

May 15, 2020                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00210-FL Document 37 Filed 05/15/20 Page 1 of 1
